Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 16275133, filed on 2/13/2019, has claims 1-20 pending in this application.

Drawings
The drawing filed on 2/13/2019 is accepted by the Examiner.

Allowable Subject Matter
Claims 1-19 are allowable over prior art of record.

Terminal Disclaimer
The terminal disclaimer filed on 7/1/2021 is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Stacy J. Longanecker, Reg. No. (33952) on July 1, 2021. The application has been amended as follows:


In the claims:
Claim 20. Cancelled


Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art found for this application is Valverde et al. (US 20160379142 A1) which describes A method for facilitating travel reservations is presented. The method may commence with receiving a travel related query. Upon receiving the travel related query, an attribute set relevant to the travel related query may be ascertained. The method may continue with parsing the travel related query to derive attribute values related to the attribute set. Upon parsing, at least one attribute of the attribute set may be initiated with the derived attribute values. The method may include ranking the at least one attribute based on user preferences and assigning weights to the at least one attribute based on the ranking to create at least one weighted attribute. The method may continue with searching for feasible travel itineraries. The feasible travel itineraries may be scored based on the at least one weighted attribute. At least one travel itinerary selected based on the scoring may be presented to a user.

The next closest prior art found for this application is Lettovsky et al. (US 20060106655 A1) which discloses A method for coordinating outbound and inbound itineraries for a plurality of travelers is provided. Such a method comprises receiving a destination location, a plurality of origin locations, and travel information, wherein each origin location is associated with at least one traveler. A set of suggested outbound and inbound itineraries between each origin location 

The next closest prior art found for this application is Barth et al. (US 20070100962 A1) which describes A method and apparatus are provided for a dynamic information connection search engine. User actions may be detected on at least one client system. In response, a determination may be made whether the user is searching for supported information. When the user is searching for supported information, information may be extracted electronically from, for example, third party websites, direct supplier connections, and/or intermediate databases. Potential suppliers may be automatically selected in response to the detected user search. Queries may be formulated from the user search and transferred to one or more selected suppliers over a network coupling (e.g., the Internet and/or an intranet). The queries may include one or more requests for information. One or more responses may be received from the suppliers, and the responses may be used to generate a result list for the user. The result list may include information and/or query status information. Further, an electronic link may be provided to a website of one or more of the supplies from which the information was derived.
Any individual or combination of any of these prior art does not explicitly taught or suggest the claimed invention of “determining at least two nodes associated with the itinerary request and dependencies between the at least two nodes; combining the at least two nodes into 
The dependent claims 2-10, 6-10 and 12-19 are also distinct from the prior art for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noosha Arjomandi, whose telephone number is (571) 272-9784.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel, can be reached on (571) 272-3645.
July 3, 2021
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167